                            UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 ANDERSON DIVISION

                                           )
Deborah Turner,                            )           Civil Action No.: 8:17-CV-00114-DCC
                                           )
                      Plaintiff,           )
                                           )
         vs.                               )
                                           )
AnMed Health Medical Center a/k/a          )
AnMed Health; Aaron C. MacDonald, MD; )                CONSENT ORDER OF DISMISSAL
Larry Davidson, MD; Christie B. Mina, MD;)             WITHOUT PREJUDICE AND
Piedmont Spine and Neurosurgical           )           TOLLING AGREEMENT AS TO
Group, PA.; Donald Woodburn, MD; 24 ON)                ANMED HEALTH
Physicians, PC; Stephen Hand, MD;          )
Syed W. Malik, MD; Clint Seymour, MD; )
AnMed Enterprises, Inc./HealthSouth, LLC )
d/b/a AnMed Health Rehabilitation Hospital,)
an affiliate of AnMed Health and           )
and HealthSouth Corporation and Chris      )
Johnson, PA-C,                             )
                                           )
                      Defendants.          )
__________________________________ )

       This matter was brought by Plaintiff Debora Turner in her individual capacity against

Defendant AnMed Health (“this Defendant”), among others. Plaintiff filed her Notice of Intent on

July 6, 2016, and the parties participated in a pre-suit mediation on November 23, 2016. Plaintiff

filed her Summons and Complaint on January 17, 2017 naming AnMed Health as a Defendant.

Counsel for Plaintiff and counsel for this Defendant have now agreed to enter into a consent order

of dismissal, without prejudice, dismissing AnMed Health as a Defendant from this lawsuit.

       Plaintiff and Defendant AnMed Health further agree that the applicable statute of

limitations is hereby tolled until sixty (60) days prior to the trial date. During this tolling period,

this case shall proceed against Defendants Aaron C. MacDonald, MD; Larry Davidson, MD;

Christie Mina, MD; Piedmont Spine and Neurosurgical Group, PA; 24 ON Physicians, PC; Clint
Seymour, MD; AnMed Enterprises, Inc./HealthSouth, LLC d/b/a AnMed Health Rehabilitation

Hospital, an affiliate of AnMed Health and HealthSouth Corporation; and Chris Johnson, PA-C.

Moreover, it shall continue only against the remaining Defendants unless previously unavailable

information is discovered during the tolling phase which indicates that AnMed Health should be

named as a Defendant and Plaintiff’s expert(s) so attest as provided by South Carolina and Federal

law. If such a discovery is made, Plaintiff may file notice to the court of adding AnMed Health as

long as that notice is made no later than sixty (60) days prior to trial. If such notice is given, this

Defendant shall not argue the expiration of the statute of limitations as a defense to its addition,

unless such notice of adding parties back in is received after sixty (60) days prior to trial date;

accordingly, this Defendant will not be required to file any responsive pleading if added as a party

to the ongoing action no later than sixty (60) days prior to the trial date.

       ACCORDINGLY, IT IS ORDERED that AnMed Health is hereby dismissed without

prejudice. This matter shall continue against the remaining Defendants, Aaron C. MacDonald,

MD; Larry Davidson, MD; Christie Mina, MD; Piedmont Spine and Neurosurgical Group, PA; 24

ON Physicians, PC; Clint Seymour, MD; AnMed Enterprises, Inc./HealthSouth LLC d/b/a AnMed

Health Rehabilitation Hospital, an affiliate of AnMed Health and HealthSouth Corporation and

Chris Johnson, PA-C, unless or until Plaintiff timely amends the Complaint as described above.

       AND SO IT IS ORDERED.




                                                        s/Donald C. Coggins, Jr.
                                                        United States District Judge



January 7, 2019
Spartanburg, South Carolina

                                                   2 
 
WE SO CONSENT:                            WE SO CONSENT:


s/Deloris K. Cromartie _________          s/ Fred W. “Trey” Suggs III________
J. Edward Bell, III, Fed ID 1280          Fred W. “Trey” Suggs, Fed ID 9015
Deloris K. Cromartie, Fed ID 11120        Roe Cassidy Coates & Price P.A.
Bell Legal Group, LLC                     1052 N. Church Street (29601)
219 N. Ridge Street                       P.O. Box 10529
P.O. Box 2590 (29442)                     Greenville, SC 29603
Georgetown, SC 29440                      864.349.2600
843.546.2408                              864.349.0303 facsimile
843.546.9604 facsimile                    Attorney for Dr. Malik & Dr. Hand &
Attorneys for Plaintiff                   AnMed Health




                                     3 
 
